DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a golf putter head made of metal ([0015]-[0016], [0031], [0036]-[0042], and [0046]), does not reasonably provide enablement for golf putter head made of any unspecified material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

However, the specification does not provide direction on how to manufacture a golf putter head from any nonmetal material, which is encompassed by the claims.  At the time of filing, the state of the art was such that golf putter heads could be manufactured from a nonmetal material or utilized inserts made from a nonmetal material.  Golf putter heads which comprise nonmetal materials undergo significantly different manufacturing and refining processes compared to golf putter heads made from metals, and such non-metal processing methods are not disclosed in the instant spec.  Nor would the disclosed methods be considered applicable to non-metal materials for carrying out the claimed invention. Thus, the disclosed embodiments of manufacturing a golf putter head ([0031], [0036]-[0042], and [0046]; all embodiments encompass a golf putter head made from metal) does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim(s) 1-3 and 8-11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beach et al. (US 20180189758 A1).
Beach teaches a golf club head manufacturing system, where a user specifies their selections to a kiosk control system, which transmits instructions to a machining system to machine a finished club head from a club head blank (Abstract). The technologies disclosed in Beach can be applied to a variety of golf clubs, including putters ([0122]).
Regarding claim 1, Beach teaches golf club heads including a head body and a striking plate, with some embodiments where the striking plate is formed integrally with the head body ([0064]). The head body includes a heel portion and a toe portion ([0064]). After the striking plate is forged by hot press forging, it may be subjected to heat-treatment ([0075]). An example 
Regarding claims 4-5, Beach teaches that the golf club head can be made from various materials, including carbon steel and stainless steel ([0075]-[0076]; reads on metals). 
Regarding claim 6, Beach teaches stainless steel forgings for the striking plate being heat-treated at 1040° C for 90 minutes and then solution quenched ([0075]). 
Regarding claim 9, Beach teaches a golf club head manufacturing system where a golf club head is machined from a golf club head blank ([0017]). Since the finished club head is only machined after a user inputs their selections to the kiosk control system, this reads on the step of providing a head body comprising a ball hitting panel portion including manufacturing a head body comprising a ball hitting panel portion.
Regarding claim 10, Beach teaches the golf club head manufacturing system produces a finished club head based on the input of the user (Abstract).
Regarding claim 11, Beach teaches that some embodiments of the kiosk control system assembles a finished a club head with a shaft and a grip to dispense to a consumer ([0125]). The assembled golf club reads on a golf putter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Yamamoto (US 20040092334 A1).
Regarding claim 2, Beach teaches all the limitations of claim 1 as set forth above. Beach also teaches the golf club head being formed from precipitation hardened stainless steel ([0074]; precipitation hardening is a type of age treatment for metal alloys). However, Beach 
Yamamoto teaches a golf club head comprising a part made of a martensitic iron alloy (Abstract). The club head is formed by welding two parts together, including a face plate and an open-front hollow main body ([0010]; see Fig. 1). Yamamoto further teaches that in order provide a high-percentage martensitic structure, the iron alloy undergoes a solution heat treatment, deep cooling or subzero cooling, and aging treatment in that sequence after the face plate and main body are welded together ([0034]). 
Beach and Yamamoto are analogous because both are directed to a process for manufacturing a golf club head from metal comprising a solution treatment and quenching.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an aging treatment after the solution treatment as taught in Yamamoto to the method disclosed in Beach. Yamamoto teaches that using a martensitic metal alloy which undergoes a solution treatment followed by quenching and an aging treatment for a golf club head can yield mechanical properties comparable to a titanium alloy head while lowering material and production costs ([0004], [0038]). 
Regarding claim 3, modified Beach teaches all the limitations of claim 2 as set forth above. Additionally, Yamamoto teaches the aging treatment for the iron alloy is 3 to 5 hours, preferably 3.5 to 4.5 hours ([0037]), which overlaps with the claimed aging treatment range of 4-24 hours. Yamamoto further teaches an aging treatment of less than 3 hours is insufficient to provide necessary strength to the alloy ([0037]). Thus a prima facie case of obviousness exists (see MPEP § 2144.05).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Doi et al. (US 20150072804 A1).
Regarding claim 7, Beach teaches all the limitations of claim 5 as set forth above. However, Beach does not teach that the metal is carbon steel, and the step of quenching the toe portion and the heel portion is conducted at 700-900° C.
Doi teaches an iron golf club head made from an iron steel material containing 0.30% by weight or less of carbon and 0.0005% by weight to 0.003% by weight of boron (Abstract), which is described as a boron-doped carbon steel ([0021]). The iron golf club head comprises a face portion and a neck portion integrally molded by forging, and the face portion is subjected to quench processing ([0012]). Doi further teaches that the boron-doped carbon steel is subjected to warm forging at approximately 700-900° C before being quenched ([0078]). Since the golf club head necessarily comprises a toe portion and heel portion, this reads on the step of quenching the toe portion and the heel portion being conducted at 700-900° C.
Beach and Doi are analogous because both are directed to a process for forming a golf club head comprising hot forging and quenching a carbon steel. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have conducted the quenching of the carbon steel golf head in Beach at 700-900° C as taught by Doi. Doi teaches that by performing the quenching process on boron-doped carbon steel, the depth of the undercut on the read of club head can be reduced (21, see Fig. 4); this allows for uniform deflection from the face of the golf club .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Chiu (US 20160376676 A1).
Regarding claim 8, Beach teaches all the limitations of claim 1 as set forth above. However, Beach does not teach the step of quenching the toe portion and the heel portion comprising cooling the toe portion and the heel portion after the toe portion and the heel portion are heated in a high-frequency manner.
Chiu teaches a method for manufacturing a golf club head with improved surface hardness and strength from a spring steel to form a club head body which is then quenched at 800-1000° C (Abstract). Chiu further teaches that the club head body is heated with high-frequency magnetic waves before the quenching treatment step is performed ([0037]). Since the club head body necessarily comprises a toe portion and heel portion, this reads on the toe portion and the heel portion being heated in a high-frequency manner.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have heated the toe portion and the heel portion of the golf putter head in Beach with high-frequency magnetic waves as taught in Chiu. The combination of the high-frequency heating as taught in Chiu and the golf putter head manufacturing method taught in Beach yields the predictable result of heating the golf putter head before quenching. Thus, absent any clear and convincing evidence and/or arguments to the contrary, prima facie case of obviousness exists (see MPEP § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/P.H.L./Examiner, Art Unit 1733